Citation Nr: 1426638	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from June 23, 2009 and in excess of 20 percent from February 22, 2012 for a left ankle disability. 

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle surgical scar associated with the Achilles tendon repair.

3.  Entitlement to a compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which increased the Veteran's disability rating for left ankle sprain with Achilles tendon rupture to 10 percent, effective June 23, 2009, continued the noncompensable rating for the Veteran's pseudofolliculitis barbae, and granted the Veteran's claim of service connection for the scar associated with his left ankle Achilles tendon repair, and assigned it a 10 percent rating, effective June 23, 2009.

The Board also notes that in a September 2012 rating decision, the RO increased the Veteran's disability rating for left ankle to 20 percent disabling, effective February 22, 2012.  

In May 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is an electronic claims file.  A review of the documents in such file reveals that certain documents are relevant to the issues on appeal, including the transcript from the May 2013 hearing, and the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of entitlement to service connection for a left knee disability and low back disability secondary to service connected left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 VA examination report and May 2013 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a compensable rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From June 23, 2009, the Veteran's left ankle disability was not manifested by more than moderate limitation of motion.  

2.  On and after February 22, 2012, the Veteran's left ankle disability is not manifested by more than marked limitation.

3.  The Veteran's left ankle surgical scar is 13 centimeters, linear, and well-healed. 


CONCLUSIONS OF LAW

1.  From June 23, 2009, the criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71A, Diagnostic Codes 5024, 5271 (2013).

2.  On and after February 22, 2012, the criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71A, Diagnostic Codes 5024, 5271 (2013).

3.  The criteria for a rating in excess of 10 percent for a left ankle surgical scar from an Achilles repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a June 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings and service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The June 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2009 letter meets the VCAA's timing of notice requirement.

The Veteran was afforded adequate VA examinations to evaluate his claimed disabilities in July 2009 and February 2012.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examinations, and statements from the Veteran, his girlfriend, and his representative.    

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal, set forth the basis for the RO's denials, and noted what evidence was necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  In addition, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the Court most recently held in Hart v. Mansfield, 21 Vet. App. 505 (2007) that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in evaluating the veteran's service-connected disabilities.

I.  Left Ankle Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).    

The Veteran contends that he is entitled to a higher disability rating for his left ankle disability.  Such disability has been rated under Diagnostic Code 5024-5271 as 10 percent disabling from June 23, 2009 and 20 percent disabling on and after February 22, 2012.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to tenosynovitis (Diagnostic Code 5024) rated on the basis of limitation of motion of affected parts (in this case, Diagnostic Code 5271) as degenerative arthritis (Diagnostic Code 5003).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5271 pertains to limited motion of the ankle.  Under that diagnostic code, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, from June 23, 2009 to February 22, 2012, the Veteran's left ankle disability warranted a rating of 10 percent.  On and after February 22, 2012, the left ankle disability warrants a rating of 20 percent.  

At VA examination in July 2009, the Veteran had decreased speed of joint motion, pain, stiffness, weakness, incoordination and reported weekly "moderate" flare ups.  He denied giving way, instability, and did not exhibit symptoms of inflammation.  There were no symptoms of arthritis.  The Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  Upon examination, the Veteran's left ankle dorsiflexion was to 36 degrees and his left plantar flexion was 45 degrees.  There was objective evidence of pain following repetitive motion and additional limitation on repetition; after three repetitions, the Veteran's left plantar flexion was limited to 34 degrees.  No evidence of ankylosis was shown.  X-ray imaging showed normal alignment of the joint, the surfaces were smooth, no narrowing of the joint space was observed, and no evidence of trauma was shown.  The examiner found that the Veteran's ankle disability caused decreased mobility, problems with lifting and carrying, weakness, fatigue, decreased strength, and lower extremity pain.  There was a moderate effect on many of the Veteran's daily activities.  

Then, in February 2012, the Veteran was afforded another VA examination to determine the severity of his left ankle disability.  The examiner described the Veteran's disability and surgery.  The Veteran reported that he continues to have problems with the ankle and that it has begun to cause left knee and lower back pain.  He also complained of balance problems and denied flare ups. 

Upon examination, the Veteran's left ankle plantar flexion was limited to 20 degrees and his plantar dorsiflexion was shown to be 20 degrees.  Both examinations revealed that pain began at 20 degrees.  There was no additional loss of motion on repetitive use testing.  The Veteran's ankle disability was shown to cause additional functional limitation including less movement than normal, weakened movement, and pain on movement.  The Veteran had objectively weaker plantar flexion and dorsiflexion in his left ankle, exhibiting a 4/5 strength. There was no laxity shown during the anterior drawer test, but during the talar tilt test, the Veteran exhibited laxity.  Finally, the examiner noted that the Veteran occasionally uses an ankle brace to aid in comfort and support of the left ankle.  The examiner noted that the Veteran's ankle condition impacts his ability to work insofar as it limits his ability to stand or walk for prolonged periods of time.  The examiner opined that the Veteran's ankle disability is chronic and "worse overall."    

Based on the foregoing, the Board finds that the Veteran's left ankle disability warranted a 10 percent rating from June 23, 2009 and a 20 percent rating on and after February 22, 2012.  On VA examination in June 2009, the Veteran had dorsiflexion to 36 degrees (34 degrees after repetition) (normal) and plantar flexion to 45 degrees (normal), with no additional loss of motion on repetition.  Then, in February 2012, the Veteran's dorsiflexion was limited to 20 degrees and his plantar flexion was limited to 20 degrees.  As such, the Veteran does not exhibit more than moderate limitation of motion for the portion of the appeal from June 23, 2009, and more than marked limitation on and after February 22, 2012.   A higher rating is not warranted unless the Veteran exhibits ankylosis, which has not been shown as the Veteran retains motion in the ankle albeit limited.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered the Veteran's lay statements that his left ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as on VA examination there was no evidence of ankylosis, malunion or astralgalectomy attributed to the service connected disability.  Also, diagnostic code 5262 is not for consideration as the Veteran does not have malunion or nonunion of the tibia/fibula attributable to the service connected left ankle disability.  Accordingly, these diagnostic codes may not serve as the basis for an increased initial rating in this case.  Finally, the Board finds that the Veteran is already in receipt of a separate, compensable rating for his left ankle scar, which will be discussed in detail below.  

In so deciding, the Board notes that the provisions of DeLuca were considered but additional functional impairment on repetitive motion of the ankle did not result in more severe functional impairment that warranted a higher rating on examination in 2009.  Also, the Veteran described his flare-ups as productive of moderate impairment in 2009.  This is consistent with the assigned rating for this period.  In regard to the period, beginning February 22, 2012, the maximum rating under Diagnostic Code 5271 is assigned and as discussed above, evaluation under any other diagnostic code is not appropriate.  As such, as the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating from June 23, 2009 and 20 percent rating from February 22, 2012 for his left ankle disability contemplated his subjective complaints of pain, weakness, etc. affecting his ability to do prolonged walking, standing, etc.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.   38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Consequently, referral for extraschedular consideration is not warranted.

II.  Left Ankle Surgical Scar

In an August 2009 rating decision, service connection was established for a scar of the left ankle due to the Achilles tendon repair and a 10 percent rating under Diagnostic Code 7804 was assigned, effective June 23, 2009.  

Notably, the criteria under Codes 7801-7805 were revised effective October 23, 2008.  However, the Veteran filed his claim in June 2009, so the revised criteria apply.

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent. 38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803.  Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).

On examination in July 2009, the examiner noted the scar on the left lower leg and indicated that it measures 5 inches by .5 inches with keloid formation.  The examiner indicated that there was tenderness on palpation, no adherence to the underlying tissue, no limitation of motion or loss of function, no soft tissue damage, and no skin ulceration or breakdown over scar.  

Then, in February 2012, the Veteran was afforded another VA examination for his left ankle surgical scar.  The examiner noted its history and indicated that it was a linear scar measuring 13 centimeters.  The examiner explained that the scar does not result in functional limitation or affect the Veteran's ability to work.  The examiner opined that the Veteran's scar is stable and well-healed, with no unusual thickening or induration, and no parathesias or numbness in the foot or ankle.  

Under Diagnostic Code 7804, a 20 percent rating under the criteria is not warranted.  The Veteran has only one scar.  The scar is not deep (involving underlying soft tissue damage) or nonlinear and it did not involve an area of at least 6 square inches (or 39 square centimeters).  There is also no evidence that the scar is unstable.  Indeed, on examination in February 2012, the examiner opined that the scar is stable and "well healed."  Finally, there is no evidence of any disabling effects not already considered.  The medical evidence outweighs the lay evidence as the medical examiners have the expertise to evaluate the true severity of the scar disability.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran has any further symptoms of the ankle scar or associated impairment of function beyond that already compensated.  The Board acknowledges the Veteran's complaints of itching; and that the rating criteria do not specifically list itching as a symptom.  However, there is no competent evidence that the itching results in additional impairment of function.  Indeed, the current rating acknowledges that the scar is symptomatic.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Other Considerations

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by any of the Veteran's claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, while the Veteran has indicated that his ankle disability interferes with his work, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

A rating in excess of 10 percent from June 23, 2009 and in excess of 20 percent from February 22, 2012, is denied.  

An initial rating in excess of 10 percent for a left ankle scar is denied.  



REMAND

Pseudofolliculitis barbae

The Veteran's service connected pseudofolliculitis is assigned to Diagnostic Code 7820.  Diagnostic Code 7820 requires that the disability be rated as disfigurement of the head, face, or neck; scars; OR impairment of function.  The Board finds that the Veteran should be afforded another VA examination that addresses the rating criteria for evaluating disfigurement of the head, face, and neck.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a skin examination, with a dermatologist, to determine the nature and severity of his pseudofolliculitis barbae.  The examiner should review the claims file.  

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following:

a) Whether the pseudofolliculitis barbae has resulted in any of the below eight characteristics of disfigurement of the head or neck:

      (i) A scar five or more inches (13 or more centimeters (cm.)) in length; 
      (ii) A scar at least one-quarter inch (0.6 cm.) wide at widest part; 
      (iii) Surface contour of the scar is elevated or depressed on palpation; 
      (iv) The scar is adherent to underlying tissue; 
      (v) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
      (vi) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
      (vii) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or
      (viii) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

b) The percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.

2. Thereafter, readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


